ORDER OF REPRIMAND
On April 3,1995, Vivian E. Berg, Disciplinary Counsel, petitioned the Disciplinary Board for discipline of Shirley A. Dvorak in connection with a conviction in United States District Court for the District of North Dakota for the filing of a fraudulent income tax return. The Petition alleged that the conviction is for a serious crime as defined by Rule 4.1(C), North Dakota Rules for Lawyer Discipline (NDRLD).
On April 26, 1995, Respondent Dvorak filed a Conditional Discipline by Consent Pursuant to Rule 4.2(A) of the North Dakota Rules for Lawyer Discipline. In the Consent, Respondent Dvorak acknowledged that the material facts as set forth in the Petition for Discipline are true but disputed the allegation that the conviction of a misdemeanor charge constitutes a conviction for a serious crime. Respondent Dvorak agreed that a reprimand is allowed and tendered consent to a reprimand under Rule 4.2(A), NDRLD.
The Disciplinary Board considered the matter at a regularly scheduled meeting on August 18, 1995.
IT IS HEREBY ORDERED, that the Conditional Discipline by Consent Pursuant to Rule 4.2(A) of the North Dakota Rules for Lawyer Discipline is accepted.
IT IS FURTHER ORDERED, that a reprimand be issued and distributed according to Rules 1.3 and 6.2(B), North Dakota Rules for Lawyer Discipline (NDRLD).
/s/ Duane H. Ilvedson
Duane H. Ilvedson Chair
Disciplinary Board